This is a motion to dismiss the appeal, the ground of which is that the appellant failed to execute and file an appeal bond.
The appellant, as superintendent of banks, in charge of the liquidation of the Sunflower Bank, filed an original bill of complaint against the appellee for the collection of a debt alleged to be due by the appellee to the bank, and the appeal is from a decree dismissing this bill of *Page 707 
complaint. An appeal was granted without the necessity of an appeal bond.
The appellant had the right to an appeal under section 13, Code 1930, to which the order allowing him so to do added nothing. His claimed right to appeal without bond is governed by section 76, Code 1930, which provides that: "The state, and any county, city, town, or village thereof, and the officials representing the state, county, city, town, or village, in any suit or action, and any state, county, city, town, or village officer who is a party to any suit or action in his official character, in which suit or action the state, county, city, town, or village is beneficially interested and the several incorporated, charitable or educational institutions established and maintained by the state, shall be entitled to appeal from a judgment, decree, decision, or order of any court or judge, from which an appeal may be taken, without giving an appeal bond."
The ground of the motion to dismiss is that the appellant is not a state officer, and, if he is such, the state is not "beneficially interested" in the suit.
The appointment and duties of the state's superintendent of banks are governed by section 3755 et seq., Code 1930, and the appellee's contention is that to hold him to be a public officer thereunder would violate sections 102 and 250 of the Constitution of the state, because of the method of his appointment and the qualifications required of him therefor. It will not be necessary for us to decide this question, for, if we should hold that the appellant is not a public officer in the constitutional sense, as to which we express no opinion, nevertheless he is within the meaning and intent of section 76, Code 1930. That statute uses both the words "officials representing the state" and "any state . . . officer." An official is not necessarily an officer in the technical sense, but may be "one having subordinate administrative or executive powers in a governmental or public institution." Webster's New International Dictionary. Section *Page 708 
3755 et seq., Code 1930, charges the state's superintendent of banks with the performance of certain administrative duties, among which is the collection, by judicial process, of debts due banks being liquidated by the state banking department, and section 76, Code 1930, was clearly intended to apply to all persons representing the state in judicial proceedings under a delegated authority so to do. To hold otherwise would permit the letter of the statute to destroy its spirit and manifest purpose.
If it is necessary for the state to be beneficially interested in this suit, that fact appears. Sections 3755 et seq., Code 1930, which create the state banking department, were enacted under the state's police power for the supervision of the banking business, its theory being that the welfare of the state will be conserved by the protection of the welfare of each of its citizens in dealing with banks located in the state and operating under its laws. The words "beneficially interested" cannot be limited to a financial interest in the particular suit, but include interest therein of the state in its governmental capacity.
The motion will be overruled.